In an action for a divorce and ancillary relief, the defendant appeals (1) from an order of the Supreme Court, Nassau County (Kohn, J.), dated August 6, 1999, which granted the motion of the Law Guardian to direct him to pay her a fee in the sum of $4,632, and (2) as limited by his brief, from stated portions of an order of the same court (Maraño, J.), dated August 20, 1999, which, inter alia, granted that branch of the plaintiffs motion which was for an order of protection.
Ordered that the order dated August 6, 1999, is affirmed; and it is further,
Ordered that the order dated August 20, 1999, is affirmed insofar as appealed from; and it is further,
Ordered that the respondent is awarded one bill of costs.
Under the circumstances presented here, the Supreme Court’s determination regarding the Law Guardian’s fee was proper (see, Matter of Bungay v Morin, 256 AD2d 462; Pastarnack v Pastarnack, 248 AD2d 604; Petek v Petek, 239 AD2d 327; Cilento v Cilento, 225 AD2d 648; Hughes v Hughes, 224 AD2d 389).
The defendant’s remaining contentions are without merit. Ritter, J. P., Thompson, S. Miller and Florio, JJ., concur.